Citation Nr: 0317850	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for multiple joint 
pain.

4.  Entitlement to service connection for a right heel spur.

5.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease.

6.  Entitlement to an initial compensable evaluation for 
right knee patellofemoral pain syndrome.

7.  Entitlement to an initial compensable evaluation for 
sinusitis.

8.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active military service from September 1995 
to September 2000.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  Further, VA must tell the veteran what 
part of that evidence she must provide, and what part VA will 
attempt to obtain for the veteran.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the RO has failed to notify the veteran, with 
regard to the issues on appeal, of any information and 
evidence needed to substantiate and complete her claims, what 
part of that evidence is to be provided by her, and what part 
VA will attempt to obtain for her.   

The Board also finds that additional development of the 
claims is warranted.  In this regard, the Board notes that 
the VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A.  In this case, the Board finds that an additional 
examinations are required prior adjudication of the appeal.  

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that she has been treated at the 
VA Medical Center (VAMC) in Hampton, Virginia.  Thus, the RO 
must obtain and associate with the claims file all pertinent 
outstanding medical records from the VAMC, as well as 
undertake efforts to obtain all pertinent outstanding medical 
records any source the veteran identifies, to include a 
gynecological examination referenced in the VA examination 
conducted in August 2000 following the procedures in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The claims file should be 
reviewed file to ensure that any 
notification and development action 
required by the VCAA is completed.  
In particular, the new notification 
requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be 
fully complied with and satisfied, 
to include full compliance with the 
decision in Quartuccio.  

2.  The RO should advise the veteran 
that she has up to one year after a 
VCAA notice letter is provided to 
submit additional evidence, and 
that, if the case is returned to the 
Board, the Board will not be able to 
adjudicate the claim prior to the 
expiration of the one-year time 
period unless she indicates that she 
has no additional evidence to submit 
or waives the one-year response 
period.  

3.  The RO should contact the 
veteran and afford her the 
opportunity to identify or submit 
any additional pertinent evidence in 
support of her claims.  Thereafter, 
the RO should attempt to procure 
copies of all records which have not 
previously been obtained from 
identified treatment sources, to 
include VA medical records from 
October 2001 to the present, as well 
as the gynecological examination 
that the examiner referred to in the 
August 2000 examination.  All 
attempts to secure this evidence 
must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure 
same, the RO must notify the veteran 
and (a) identify the specific 
records the RO is unable to obtain; 
(b) briefly explain the efforts that 
the RO made to obtain those records; 
and (c) describe any further action 
to be taken by the RO with respect 
to the claim.  The veteran must then 
be given an opportunity to respond.  

4.  Thereafter, the veteran should 
be afforded a VA neurological 
examination to determine the nature 
and etiology of any current headache 
disorder.  All indicated tests and 
studies, including consultations, 
should be accomplished, and all 
clinical findings should be reported 
in detail and correlated to a 
specific diagnosis.  The claims file 
must be made available to and 
reviewed by the examiner prior to 
the requested study.  Following a 
review of the service and 
postservice medical records, the 
examiner should render an opinion 
for the record as to whether it is 
as least as likely as not that any 
diagnosed headache disorder is 
related to the veteran's active duty 
service, to include whether the 
veteran's inservice headaches were 
the early manifestations of any 
currently-diagnosed headache 
disorder.  A complete rationale for 
all opinions should be provided.  
The report prepared should be typed.

5.  The veteran should be afforded a 
VA gynecological examination to 
determine the nature and etiology of 
any current gynecological disorder, 
to include endometriosis, if found.  
All indicated tests and studies, 
including consultations, should be 
accomplished, and all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  The claims file must be 
made available to and reviewed by 
the examiner prior to the requested 
study.  Following a review of the 
service and postservice medical 
records, the examiner should render 
an opinion for the record as to 
whether it is as least as likely as 
not that any diagnosed gynecological 
disorder, to include endometriosis 
if found, is related to the 
veteran's active duty service.  A 
complete rationale for all opinions 
should be provided.  The report 
prepared should be typed.

6.  The veteran should be afforded a 
VA orthopedic examination to 
determine the degree of severity of 
her right knee patellofemoral pain 
syndrome.  The claims file must be 
made available to and reviewed by 
the examiner prior to the requested 
study.  All indicated tests and 
studies, including x-rays, 
consultations, and range of motion 
testing of the right knee, expressed 
in degrees, with standard ranges 
provided for comparison purposes, 
should be accomplished, and all 
clinical findings should be reported 
in detail and correlated to a 
specific diagnosis.  The examiner 
should render specific findings as 
to whether there is slight, 
moderate, or severe right knee 
impairment, including recurrent 
subluxation or lateral instability.  
He should also provide findings as 
to whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the right knee.  If pain on 
motion is observed, the examiner 
should indicate the point at which 
pain begins.  The examiner should 
indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or 
any of the other symptoms noted 
above during flare-ups and/or with 
repeated use of the right knee.  The 
examiner should express any such 
functional loss in terms of 
additional degrees of limited motion 
of the knee.  A complete rationale 
for all opinions should be provided.  
The report prepared should be typed.

7.  The veteran is hereby notified 
that it is her responsibility to 
report for the examinations and to 
cooperate in the development of the 
claim.  The consequences for failure 
to report for a VA examination 
without good cause may include 
denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  
In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent 
to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8.  After the development requested 
has been completed, the RO should 
review the examination reports to 
ensure that they are in complete 
compliance with the directives of 
this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures at 
once.  

9.  Thereafter, if any issue on 
appeal remains denied, a 
supplemental statement of the case 
should be provided to the veteran 
and her representative.  The 
supplemental statement of the case 
should address whether the veteran's 
claims for increased ratings should 
be submitted to the Chief Benefits 
Director or the Director, VA 
Compensation and Pension Service for 
assignment of an extraschedular 
rating under the provisions of 38 
C.F.R. § 3.321(b)(1) (2002).  After 
the veteran and her representative 
have had an adequate opportunity to 
respond, the appeal should be 
returned to the Board for appellate 
review.  

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


